PER CURIAM.
The petition for writ of certiorari seeking to set aside Judge Crenshaw’s “Order Establishing Additional Juvenile Detention Criteria”1 is granted. See State ex rel. Department of Health and Rehabilitative Services v. Upchurch, 394 So.2d 577 (Fla. 5th DCA 1981); Schwarz v. Nourse, 390 So.2d 389 (Fla. 4th DCA 1980). Accordingly, the order below is vacated.
ORDER VACATED.
SHAW, WENTWORTH and THOMPSON, JJ., concur.

. The order, exclusive of its formal parts, is set forth here in full:
Florida Statute 39.032(2), 1980, enumerates the criteria for secure detention of children prior to the court’s disposition. These criteria are narrow in scope and do not consider other situations which may endanger the child or jeopardize the community if the child is not initially detained.
Pursuant to those further provisions of this statute which authorize the court to “otherwise " order detention in a secure facility, it is
ADJUDGED:
1. The intake officer responsible for detention screening shall detain in a secure facility any child who:
(a) is an escapee from a commitment program in Florida,
(b) is currently under a Florida probation or Community Control order and is newly charged with a felony,
(c) is a runaway from another state and is charged with a crime,
(d) has been ordered into custody by a Florida court,
(e) is charged with the sale of or manufacture of, or trafficking in a controlled substance,
(f) is charged with criminal mischief and the damage is more than $1,000.00,
(g) who is, by virtue of involvement in drugs or alcohol, or any uncontrollable mental disability, unable to control his or her own conduct, as evidenced by such activities as to place the said child in clear and present danger, or to cause an immediate danger to the community unless the child is temporarily detained,
(h) is a child charged with a crime of violence to another where there is suspicion that should the child not be detained he is likely to injure the same victim or others.
2. Children detained under this order will be presented for a detention hearing within the time prescribed by law.